BELL, Circuit Judge
(concurring specially) :
I concur in the opinion and the result thereof except to the extent, if any, that the decisions of this court cited therein may exceed the requirements laid down by the Supreme Court in Green v. County School Board of New Kent County, *848Virginia, 391 U.S. 430, 88 S.Ct. 1689, 20 L.Ed.2d 716 (1968); Raney v. Board of Education of Gould, Arkansas, 391 U.S. 443, 88 S.Ct. 1697, 20 L.Ed.2d 727 (1968); Monroe v. Board of Commissioners of City of Jackson, Tennessee, 391 U.S. 450, 88 S.Ct. 1700, 20 L.Ed.2d 733 (1968), to-wit: that dual school systems be disestablished. I am in fundamental disagreement with the approach of an appellate court stipulating the details of transition plans where couched in terms of constantly escalating interim demands. The specter of escalation, with no end in sight, retards the disestablishment process.
Congress has never acted as it could have under § 5 of the Fourteenth Amendment to set uniform standards for disestablishing dual school systems. Meanwhile, no court has defined “disestablishment”. My view continues to be that school systems are entitled to know the ultimate standard. United States v. Jefferson County Board of Education, 5 Cir., 1967, 380 F.2d 385, dissenting opinion at p. 413.